Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment field on 04/12/21.
Claims 1, 3, 6-9, 11, 14, 16-19, 28-30 are pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/03/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: the written description fails to make use of the terms "specified operation”, “deletion signal”, “prohibition signal”, “hammering modes”, “load detector”.
Claim Rejections - 35 USC § 112
Claims 11, 14, 16-17 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

	Claim 11 recites, "results in an output of a deletion signal to the controller; and the controller is configured to, in response to, receipts of the deletion signal, delete the at least one second control methods from the memory”. 
	Claim 14 recites “results in the output of a prohibition signal to the controller, and … receipt of the prohibition signal, prohibit change”. There is no support for this subject matter in the written description, including the claims, as originally filed, i.e. output of a deletion signal to the controller. 
	Claims 16, 17 and 30 recite “hammering modes corresponding to a control method for changing a command value of a rotational speed according to a manipulation amount of the trigger, the hammering modes are different in the command value with respect to a same manipulation amount of the trigger and … the rotational speed of the motor becomes the command value” and “the special modes corresponding to a control method for changing the rotational speed to be commanded in response to detection of the load by the load detector”..

	A review of the originally filed disclosure does not provide support for the claimed subject matter presently found in claims 11 and 14. Accordingly, applicant is requires to either amend the claims to cancel the new matter or present clarification as how/where 
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6-9, 11, 14, 16-19 and 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claims 1, 28 and 30, the limitation of “in response to a specified operation made to the electric working machine, select and set at least one motor control method …” is functional and it is not supported by sufficient structure to perform said operation. It is unclear what structural components are operated in order to perfume said function of selecting and setting said motor control method. Thereby, it is difficult to determine what is the scope of the claim that applicant considers to be his invention.
	In claim 29, the functional limitation of “in response to the second setter being operated when the second control method is the control method for operating the motor, control the motor to operate by the first control method” renders the claim indefinite in that it is unclear what structural components and how does structural components perform said function of controlling the motor to operate by the first control method. 
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6-8, 18 and 28-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huber et al. (2016/03544888).
	Regarding claims 1 and 28, Huber discloses an electric working machine comprising: a motor (126; fig. 2); a memory (par. 19) in which motor control methods for controlling operation of the motor are registered; a controller (130) configured to control the operation of the motor in accordance with the motor control methods; a body housing (Fig. 1) that houses the motor, the memory and the controller; a first setter (109) movably supported by the body housing and configured to be operated between at least two first setter positions, each position of the at least two first setter positions corresponding to a specific one of the motor control methods (i.e. 4 modes; par. 28; also see the top portion of Fig. 7); and a second setter (trigger 112) movably supported by the body housing and configured to be operated between at least two second setter positions; wherein the controller is configured to: 
	each time the first setter is operated to one of the at least two first setter positions, select and set one of the motor control methods in the memory as a first control method (as for example a drilling mode);

	and in response to the second setter (trigger 112) being operated, switch the control method for operating the motor in a first rotational direction between only the first control method (i.e. drill mode) and the at least one second control method (i.e. torque level calculated between the received first and second torques).
	Regarding claims 3, 6-8, 18, Huber discloses wherein the controller is configured to register the second control methods (torque levels) in the memory; a first notifier (¶ 4-5, 15, 18, 28, 37, 45, 47); third setters (i.e. speed setting; Fig. 7); a manipulator (113); a trigger (112); hammering modes (as for example, the speed switch can set different speeds levels on the hammering mode); a grip, wherein the second setter (trigger) is provided at a the grip.
Allowable Subject Matter
Claims 9 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 04/12/21 have been fully considered but they are not persuasive. Applicant contends wherein Huber fails to disclose at least two of the . 
	This is not found persuasive since a reference is deemed to anticipate a claim when all the recited structural limitations are disclosed by the reference. In the instance case, Huber shows all the recited elements in claims 1 and 18. While the examiner concedes that the claims recite functional limitations, such function does not specifically define structure and, therefore, does not patentably distinguish the claimed invention from Huber' device. While features in an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. 
Furthermore, it is the Examiner position than Huber is capable of perform the claimed function limitations as disclosed above in the rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464.  The examiner can normally be reached on Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/MICHELLE LOPEZ/Primary Examiner, Art Unit 3731